996 F.2d 1230
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Ronald WILLIAMS, Plaintiff-Appellant,v.CITY OF LOS ANGELES;  Daryl F. Gates, Chief of Police;Robert McNamara;  Connie L. Castruita,Defendants-Appellees.  (Two Cases)
Nos. 92-56099, 92-56453.
United States Court of Appeals, Ninth Circuit.
Submitted June 21, 1993.*Decided July 1, 1993.

Before:  CANBY, FERNANDEZ, and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
Former Los Angeles Police Department officer Ronald Williams appeals pro se the district court's orders (1) denying his motion for a default judgment and (2) dismissing his 42 U.S.C. § 1985 claim pursuant to Fed.R.Civ.P. 12(b)(6).   Williams brought this action against the City of Los Angeles and police officials pursuant to 42 U.S.C. §§ 1983 and 1985 and Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., challenging police department administrative discipline determinations against Williams.   We dismiss this appeal for lack of appellate jurisdiction.


3
Williams appeals the district court's order denying his motion for a default judgment.   An order denying a motion for a default judgment is not a final appealable order.   Bird v. Reese, 875 F.2d 256, 256 (9th Cir.1989).   We therefore lack jurisdiction to review this order.   See id.


4
Williams also appeals the district court's order dismissing his section 1985 claim.   Pursuant to 28 U.S.C. § 1291, this court has jurisdiction over appeals from final orders of the district court.   A district court order which dismisses only some of the claims is not a final order pursuant to 28 U.S.C. § 1291.   Unioil, Inc. v. E.F. Hutton & Co., Inc., 809 F.2d 548, 554 (9th Cir.1986), cert. denied, 484 U.S. 822, 823 (1987).   Such an order is not appealable without district court certification pursuant to Fed.R.Civ.P. 54(b).   Frank Briscoe Co. v. Morrison-Knudsen Co., 776 F.2d 1414, 1416 (9th Cir.1985).


5
Here, the district court granted defendants' motion to dismiss Williams's section 1985 claim pursuant to Rule 12(b)(6).   The district court denied defendants' motion, however, as to Williams's section 1983 and Title VII claims.   Because Williams's other claims are still pending in the district court, we lack jurisdiction to review the dismissal of the section 1985 claim.   See Unioil, 809 F.2d at 554.


6
Both parties' requests for sanctions are denied.


7
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3